DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph 0028-line 2, “plasm” should read -- plasma --.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: in paragraph 0047-line 1, -- FIG. 76 – is mentioned.  However, it should be noted that the application of the instant claimed invention does not comprise a Fig. 76.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” in claim 1-line 15, claim 7-line 2, claim 8-line 2, and claim 9-line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In specific, the limitation “a controller” has been interpreted as disclosed in paragraphs 0033, 0052 and 0067, and reference numbers 160, 560, 660 in Figs. 1 and 5-6, respectively, of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al., US 2004/0259380 in view of Savas, US 2002/0115301.
Fukuda et al. shows the invention substantially as claimed including a plasma processing apparatus, comprising: a processing chamber (bottom of chamber 11) having a workpiece support 31, the workpiece support configured to support a workpiece 51during plasma processing; a plasma chamber (top of chamber 11), the plasma chamber comprising a dielectric tube defining a sidewall of the plasma chamber (as broadly claimed the top wall of the plasma chamber is a sidewall of the plasma chamber); a gas source operable to introduce a process gas into the plasma chamber; an inductively coupled plasma source 21 configured to induce a plasma in the process gas in the plasma chamber, the inductively coupled plasma source comprising an RF generator 22 configured to energize an induction coil disposed about the dielectric tube with RF power; a separation grid 41 separating the processing chamber from the plasma chamber, the separation grid operable to filter ions generated in the plasma, the separation grid operable to allow neutral radicals to pass through the separation grid for exposure to the workpiece during plasma processing (paragraph 0065); a controller 23 configured to operate the inductively coupled plasma source in a pulsed mode, wherein during the pulsed mode, the RF generator is configured to apply a plurality of pulses of RF power to the induction coil; (see, for example, fig. 9 and its description).
Fukuda et al. does not expressly disclose the claimed frequency range of pulses in the RF power. However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the frequency of the pulses of the RF power during routine experimentation depending upon, for example, the desired plasma characteristics/density, and would not lend patentability to the instant application absent the showing of unexpected results. Additionally, Savas discloses a plasma processing apparatus comprising coils 124 to which pulse RF power is supplied, wherein the frequency of pulses in the RF power is in the claimed range (see, for example, paragraph 0060). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Fukuda et al. as to control the RF power supplied to the coils so that the frequency of the pulses is in the claimed range depending on the desired plasma properties.
	With respect to claim 2, Fukuda et al. further discloses that the dielectric tube is formed with a ceramic/dielectric material (see, for example, paragraph 0042 and 0062), but does not expressly disclose that the material comprises quartz. Savas further discloses the use of a dielectric material such as quartz as a suitable material used for the dielectric tube 116 material (see, for example, paragraph 0052). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Fukuda et al., as to comprise quartz as the material for the dielectric tube because such material is known and used in the art as a suitable material for effectively and efficiently couple inductive energy in a plasma generating chamber.
	With respect to claim 3, it should be noted that the dielectric tube comprises a ceramic (see, for example, paragraph 0042 and 0062).
	Concerning claims 7-9, it should be noted that Fukuda et al. discloses that during the pulsed mode, the controller is configured to control the RF generator to apply the plurality of pulses of RF power to the induction coil at a duty cycle in a range of about 5% to about 50% (see, for example, paragraph 0063). Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the pulses of the RF power during routine experimentation depending upon, for example, the desired plasma characteristics/density, and would not lend patentability to the instant application absent the showing of unexpected results.
	With respect to claim 10, it should be noted that Fukuda et al. discloses that the frequency of the RF power is in a range of about 400 kHz to about 60 MHz (see, for example, paragraph 0062).
	With respect to claim 11, Savas further discloses the use of a grounded Faraday shield coupled between the induction coil and the dielectric tube (see, for example, paragraph 0066). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Fukuda et al. as to comprise the claimed grounded Faraday shield because such means is known and used in the art as a suitable means for effectively and efficiently reduce and/or block capacitive coupling between the coil and the plasma.
	Regarding claim 12, Savas further discloses a bias electrode 112 disposed in the workpiece support. Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Fukuda et al. as to comprise a bias electrode because such means is known and used in the art as a suitable means in order to effectively and efficiently control ion bombardment energies.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al., US 2004/0259380 in view of Savas, US 2002/0115301, as applied to claims 1-3, 7-12 above, and further in view of Tsukuda, JP 2004-296868 or Kim, US 2006/0102286.
	Fukuda et al. and Savas are applied as above but do not expressly disclose that the separation grid is a multi-plate separation grid. Tsukuda discloses a plasma processing apparatus comprising a separation grid, wherein the separation grid can comprise a multi-plate separation grid 20 (see, for example, figs. 3-4 and their descriptions). Also, Kim discloses a plasma processing apparatus comprising a separation grid, wherein the separation grid can comprise a multi-plate separation grid 130 (see, for example, figs. 1-2 and 4 and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Fukuda et al. modified by Savas, as to comprise a multi-plate separation grid because such means is known and used in the art as a suitable means for controlling the characteristics of the plasma reaching the substrate in order to overcome/reduce the plasma damage to the substrate due to the plasma ion charge. 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al., US 2004/0259380 in view of Savas, US 2002/0115301, as applied to claims 1-3, 7-12 above, and further in view of Alokozai et al., US 2014/0073143 or Marakhtanov et al., US 2016/0148786 or Paterson et al., US 2008/0178805 or Ma et al., US 2018/0358208.
	Fukuda et al. and Savas are applied as above but do not expressly disclose the claimed gas injection port. Alokozai et al. discloses a plasma processing apparatus comprising a gas injection port 608 configured to inject a gas at a separation grid, wherein the gas injection port is configured to inject a gas between a first grid plate 604 and a second grid plate 606 of the separation grid (see, for example, figs. 6-7 and their descriptions). Also, Marakhtanov et al. discloses a plasma processing apparatus comprising a gas injection port 519 configured to inject a gas at a separation grid 515, wherein the gas injection port is configured to inject a gas between a first grid plate (top part of 515) and a second grid plate of the separation grid (bottom part of 515); see, for example, figs. 5-6 and their descriptions). Additionally, Paterson et al. discloses a plasma processing apparatus comprising a gas injection port 62/64 configured to inject a gas at a separation grid, wherein the gas injection port is configured to inject a gas between a first grid plate 87 and a second grid plate of the separation grid 85/70; see, for example, figs. 8-10 and their descriptions). Furthermore, Ma et al. discloses a plasma processing apparatus comprising a gas injection port 118 configured to inject a gas at a separation grid 116, wherein the gas injection port is configured to inject a gas between a first grid plate 116a and a second grid plate of the separation grid 116c; see, for example, figs. 2-7 and 10-12, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Fukuda et al. modified by Savas, as to comprise the claimed gas injection port because such means is known and used in the art as a suitable means for effectively and efficiently introducing gas directly into the processing chamber.

	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al., US 2004/0259380 in view of Savas, US 2002/0115301, as applied to claims 1-3, 7-12 above, and further in view of Singh et al., US 2005/0205212.
	Fukuda et al. and Savas are applied as above but do not expressly disclose the claimed angled dielectric sidewall and second induction coil configuration. Singh et al. discloses a plasma processing apparatus comprising a plasma chamber (top chamber around wall 206), a first coil 210 around the plasma chamber, a processing chamber comprising an angled dielectric sidewall 204 forming a portion of a ceiling of the processing chamber, and wherein the plasma processing apparatus further comprises a second induction coil 208 disposed proximate the angled dielectric sidewall, the second induction coil configured to generate a direct plasma in the processing chamber when energized with RF power (see, for example, fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Fukuda et al. modified by Savas, as to comprise the claimed angle dielectric sidewall and second induction coil because such configuration is known and used in the art as a suitable configuration for effectively and efficiently improving the density and uniformity of the plasma generated in the apparatus.

Claim(s) 1-3, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Fukuda et al., US 2004/0259380 and Savas 2002/0115301.
Lea et al. shows the invention substantially as claimed including a plasma processing apparatus, comprising: a processing chamber having a workpiece support 6, the workpiece support configured to support a workpiece 7 during plasma processing; a plasma chamber, the plasma chamber comprising a dielectric tube defining a sidewall 9/22 of the plasma chamber; a gas source operable to introduce a process gas into the plasma chamber; an inductively coupled plasma source 10/23,24 configured to induce a plasma in the process gas in the plasma chamber, the inductively coupled plasma source comprising an RF generator configured to energize an induction coil disposed about the dielectric tube with RF power; a separation grid 18 separating the processing chamber from the plasma chamber, the separation grid operable to filter ions generated in the plasma, the separation grid operable to allow neutral radicals to pass through the separation grid for exposure to the workpiece during plasma processing (see, for example, paragraphs 0125, 0129).
Lea et al. does not expressly disclose the claimed controller. Fukuda et al. discloses a plasma processing apparatus comprising an inductively coupled plasma source 21 comprising an RF generator 22 configured to energize the induction coil; and a controller 23 configured to operate the inductively coupled plasma source in a pulsed mode, wherein during the pulsed mode, the RF generator is configured to apply a plurality of pulses of RF power to the induction coil (see, for example, fig. 9 and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. as to comprise the claimed controller because such means is known and used in the art in order to modulate the high frequency wave generated by the high frequency power source into a predetermined pulse to control the high frequency electric field application and stop times, and thereby optimizing the apparatus and the method performed within the apparatus by controlling the plasma characteristics as desired. 
Lea et al. and Fukuda et al. do not expressly disclose the claimed frequency range of pulses in the RF power. However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the frequency of the pulses of the RF power during routine experimentation depending upon, for example, the desired plasma characteristics/density, and would not lend patentability to the instant application absent the showing of unexpected results. Additionally, Savas discloses a plasma processing apparatus comprising coils 124 to which pulse RF power is supplied, wherein the frequency of pulses in the RF power is in the claimed range (see, for example, paragraph 0060). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Fukuda et al. as to control the RF power supplied to the coils so that the frequency of the pulses is in the claimed range depending on the desired plasma properties.
	With respect to claims 2-3, Lea et al. further discloses the use of alumina or quartz as a dielectric material, and it further teaches that other suitable materials such as silicon carbide (a ceramic) can be used as a dielectric tube material (see, for example, paragraph 0174). Additionally, such materials are well known and used materials in the art for dielectric tubes in order to effectively and efficiently couple inductive energy in a plasma generating chamber.
	Concerning claims 7-9, Fukuda et al. further discloses that during the pulsed mode, the controller is configured to control the RF generator to apply the plurality of pulses of RF power to the induction coil at a duty cycle in a range of about 5% to about 50% (see, for example, paragraph 0063). Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the pulses of the RF power during routine experimentation depending upon, for example, the desired plasma characteristics/density, and would not lend patentability to the instant application absent the showing of unexpected results.
	Concerning claim 10, it should be noted that the frequency of the RF power is in a range of about 400 kHz to about 60 MHz (see, for example, paragraph 0021, 0117).
	With respect to claim 11, Savas further discloses the use of a grounded Faraday shield coupled between the induction coil and the dielectric tube (see, for example, paragraph 0066). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. as to comprise the claimed grounded Faraday shield because such means is known and used in the art as a suitable means for effectively and efficiently reduce and/or block capacitive coupling between the coil and the plasma.
	Regarding claim 12, it should be noted that Lea et al. discloses that the apparatus further comprises a bias electrode disposed in the workpiece support energized with RF power (see, for example, paragraphs 0014, 0016, 0022). With respect to the bias electrode configured to generate a direct plasma in the processing chamber when energized with RF power, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus. The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The bias electrode of the apparatus of Lea et al. is capable of generating a direct plasma in the processing chamber if the method performed within the apparatus requires it.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Fukuda et al., US 2004/0259380 and Savas 2002/0115301, as applied to claims 1-3, 7-12 above, and further in view of Tsukuda, JP 2004-296868 or Kim, US 2006/0102286.
	Lea et al., Fukuda et al. and Savas are applied as above but do not expressly disclose that the separation grid is a multi-plate separation grid. Tsukuda discloses a plasma processing apparatus comprising a separation grid, wherein the separation grid can comprise a multi-plate separation grid 20 (see, for example, figs. 3-4 and their descriptions). Also, Kim discloses a plasma processing apparatus comprising a separation grid, wherein the separation grid can comprise a multi-plate separation grid 130 (see, for example, figs. 1-2 and 4 and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Fukuda et al. modified by Savas, as to comprise a multi-plate separation grid because such means is known and used in the art as a suitable means for controlling the characteristics of the plasma reaching the substrate in order to overcome/reduce the plasma damage to the substrate due to the plasma ion charge. 

 	Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Fukuda et al., US 2004/0259380 and Savas 2002/0115301, as applied to claims 1-3, 7-12 above, and further in view of Alokozai et al., US 2014/0073143 or Marakhtanov et al., US 2016/0148786 or Paterson et al., US 2008/0178805 or Ma et al., US 2018/0358208.
	Lea et al., Fukuda et al. and Savas are applied as above but do not expressly disclose the claimed gas injection port. Alokozai et al. discloses a plasma processing apparatus comprising a gas injection port 608 configured to inject a gas at a separation grid, wherein the gas injection port is configured to inject a gas between a first grid plate 604 and a second grid plate 606 of the separation grid (see, for example, figs. 6-7 and their descriptions). Also, Marakhtanov et al. discloses a plasma processing apparatus comprising a gas injection port 519 configured to inject a gas at a separation grid 515, wherein the gas injection port is configured to inject a gas between a first grid plate (top part of 515) and a second grid plate of the separation grid (bottom part of 515); see, for example, figs. 5-6 and their descriptions). Additionally, Paterson et al. discloses a plasma processing apparatus comprising a gas injection port 62/64 configured to inject a gas at a separation grid, wherein the gas injection port is configured to inject a gas between a first grid plate 87 and a second grid plate of the separation grid 85/70; see, for example, figs. 8-10 and their descriptions). Furthermore, Ma et al. discloses a plasma processing apparatus comprising a gas injection port 118 configured to inject a gas at a separation grid 116, wherein the gas injection port is configured to inject a gas between a first grid plate 116a and a second grid plate of the separation grid 116c; see, for example, figs. 2-7 and 10-12, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Fukuda et al. and Savas, as to comprise the claimed gas injection port because such means is known and used in the art as a suitable means for effectively and efficiently introducing gas directly into the processing chamber.

	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Fukuda et al., US 2004/0259380 and Savas 2002/0115301, as applied to claims 1-3, 7-12 above, and further in view of Singh et al., US 2005/0205212.
	Lea et al., Fukuda et al. and Savas are applied as above but do not expressly disclose the claimed angled dielectric sidewall and second induction coil configuration. Singh et al. discloses a plasma processing apparatus comprising a plasma chamber (top chamber around wall 206), a first coil 210 around the plasma chamber, a processing chamber comprising an angled dielectric sidewall 204 forming a portion of a ceiling of the processing chamber, and wherein the plasma processing apparatus further comprises a second induction coil 208 disposed proximate the angled dielectric sidewall, the second induction coil configured to generate a direct plasma in the processing chamber when energized with RF power (see, for example, fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Lea et al. modified by Fukuda et al. and Savas, as to comprise the claimed angle dielectric sidewall and second induction coil because such configuration is known and used in the art as a suitable configuration for effectively and efficiently improving the density and uniformity of the plasma generated in the apparatus.

Claim(s) 1-4, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuda, JP 2004-296868 in view of Fukuda et al., US 2004/0259380 and Savas 2002/0115301.
Tsukuda shows the invention substantially as claimed including a plasma processing apparatus, comprising: a processing chamber 2 having a workpiece support 24, the workpiece support configured to support a workpiece 26 during plasma processing; a plasma chamber 1, the plasma chamber comprising a dielectric tube defining a sidewall of the plasma chamber; a gas source 4 operable to introduce a process gas into the plasma chamber; an inductively coupled plasma source 11 configured to induce a plasma in the process gas in the plasma chamber, the inductively coupled plasma source comprising an RF generator 12 configured to energize an induction coil disposed about the dielectric tube with RF power; a separation grid 20 separating the processing chamber from the plasma chamber, the separation grid operable to filter ions generated in the plasma, the separation grid operable to allow neutral radicals to pass through the separation grid for exposure to the workpiece during plasma processing; see, for example, figs. 1 and 3 and their descriptions.
Tsukuda does not expressly disclose the claimed controller. Fukuda et al. discloses a plasma processing apparatus comprising an inductively coupled plasma source 21 comprising an RF generator 22 configured to energize the induction coil; and a controller 23 configured to operate the inductively coupled plasma source in a pulsed mode, wherein during the pulsed mode, the RF generator is configured to apply a plurality of pulses of RF power to the induction coil (see, for example, fig. 9 and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Tsukuda as to comprise the claimed controller because such means is known and used in the art in order to modulate the high frequency wave generated by the high frequency power source into a predetermined pulse to control the high frequency electric field application and stop times, and thereby optimizing the apparatus and the method performed within the apparatus by controlling the plasma characteristics as desired. 
Tsukuda and Fukuda et al. do not expressly disclose the claimed frequency range of pulses in the RF power. However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the frequency of the pulses of the RF power during routine experimentation depending upon, for example, the desired plasma characteristics/density, and would not lend patentability to the instant application absent the showing of unexpected results. Additionally, Savas discloses a plasma processing apparatus comprising coils 124 to which pulse RF power is supplied, wherein the frequency of pulses in the RF power is in the claimed range (see, for example, paragraph 0060). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Tsukuda modified by Fukuda et al. as to control the RF power supplied to the coils so that the frequency of the pulses is in the claimed range depending on the desired plasma properties.
	With respect to claims 2 and 4, it should be noted that the dielectric tube of Tsukuda comprises a quartz tube (see, for example, page 15, lines 40-42); and Tsukuda further discloses the use of a multi-plate separation grid (see, for example, fig. 4).
	Regarding claim 3, Fukuda et al. further discloses that the dielectric tube comprises a ceramic material (see, for example, paragraph 0042 and 0062). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Tsukuda, as to comprise ceramic as the material for the dielectric tube because such material is known and used in the art as a suitable material for effectively and efficiently couple inductive energy in a plasma generating chamber.
	Concerning claims 7-9, Fukuda et al. further discloses that during the pulsed mode, the controller is configured to control the RF generator to apply the plurality of pulses of RF power to the induction coil at a duty cycle in a range of about 5% to about 50% (see, for example, paragraph 0063). Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the pulses of the RF power during routine experimentation depending upon, for example, the desired plasma characteristics/density, and would not lend patentability to the instant application absent the showing of unexpected results.
	With respect to claim 10, it should be noted that the frequency of the RF power is in a range of about 400 kHz to about 60 MHz (see, for example, page 14, lines 44-45).
	With respect to claim 11, Savas further discloses the use of a grounded Faraday shield coupled between the induction coil and the dielectric tube (see, for example, paragraph 0066). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Tsukuda as to comprise the claimed grounded Faraday shield because such means is known and used in the art as a suitable means for effectively and efficiently reduce and/or block capacitive coupling between the coil and the plasma.
	Regarding claim 12, the apparatus of Tsukuda further comprises a bias electrode 25 disposed in the workpiece support, the bias electrode configured to generate a direct plasma in the processing chamber when energized with RF power (see, for example, page 14, lines 9-11 and 30-31).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuda, JP 2004-296868 in view of Fukuda et al., US 2004/0259380 and Savas 2002/0115301, as applied to claims 1-4, 7-12 above, and further in view of Alokozai et al., US 2014/0073143 or Marakhtanov et al., US 2016/0148786 or Paterson et al., US 2008/0178805 or Ma et al., US 2018/0358208.
	Tsukuda, Fukuda et al. and Savas are applied as above but do not expressly disclose the claimed gas injection port. Alokozai et al. discloses a plasma processing apparatus comprising a gas injection port 608 configured to inject a gas at a separation grid, wherein the gas injection port is configured to inject a gas between a first grid plate 604 and a second grid plate 606 of the separation grid (see, for example, figs. 6-7 and their descriptions). Also, Marakhtanov et al. discloses a plasma processing apparatus comprising a gas injection port 519 configured to inject a gas at a separation grid 515, wherein the gas injection port is configured to inject a gas between a first grid plate (top part of 515) and a second grid plate of the separation grid (bottom part of 515); see, for example, figs. 5-6 and their descriptions). Additionally, Paterson et al. discloses a plasma processing apparatus comprising a gas injection port 62/64 configured to inject a gas at a separation grid, wherein the gas injection port is configured to inject a gas between a first grid plate 87 and a second grid plate of the separation grid 85/70; see, for example, figs. 8-10 and their descriptions). Furthermore, Ma et al. discloses a plasma processing apparatus comprising a gas injection port 118 configured to inject a gas at a separation grid 116, wherein the gas injection port is configured to inject a gas between a first grid plate 116a and a second grid plate of the separation grid 116c; see, for example, figs. 2-7 and 10-12, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Tsukuda modified by Fukuda et al. and Savas, as to comprise the claimed gas injection port because such means is known and used in the art as a suitable means for effectively and efficiently introducing gas directly into the processing chamber.
	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuda, JP 2004-296868 in view of Fukuda et al., US 2004/0259380 and Savas 2002/0115301, as applied to claims 1-4, 7-12 above, and further in view of Singh et al., US 2005/0205212.
	Tsukuda, Fukuda et al. and Savas are applied as above but do not expressly disclose the claimed angled dielectric sidewall and second induction coil configuration. Singh et al. discloses a plasma processing apparatus comprising a plasma chamber (top chamber around wall 206), a first coil 210 around the plasma chamber, a processing chamber comprising an angled dielectric sidewall 204 forming a portion of a ceiling of the processing chamber, and wherein the plasma processing apparatus further comprises a second induction coil 208 disposed proximate the angled dielectric sidewall, the second induction coil configured to generate a direct plasma in the processing chamber when energized with RF power (see, for example, fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Tsukuda modified by Fukuda et al. and Savas, as to comprise the claimed angle dielectric sidewall and second induction coil because such configuration is known and used in the art as a suitable configuration for effectively and efficiently improving the density and uniformity of the plasma generated in the apparatus.

Claim(s) 1-3, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savas, US 2002/0115301 in view of Fukuda et al., US 2004/0259380.
	Savas shows the invention substantially as claimed including a plasma processing apparatus, comprising: a processing chamber 108 having a workpiece support 112, the workpiece support configured to support a workpiece 107 during plasma processing; a plasma chamber 102, the plasma chamber comprising a dielectric tube 116 defining a sidewall of the plasma chamber; a gas source 104 operable to introduce a process gas into the plasma chamber; an inductively coupled plasma source 124 configured to induce a plasma in the process gas in the plasma chamber, the inductively coupled plasma source comprising an RF generator 150 configured to energize an induction coil disposed about the dielectric tube with RF power;
Savas further discloses that pulse RF power is supplied to the coils 124 in the claimed frequency range (paragraph 0060), but does not expressly disclose the claimed controller. Fukuda et al. discloses a plasma processing apparatus comprising an inductively coupled plasma source 21 comprising an RF generator 22 configured to energize the induction coil; and a controller 23 configured to operate the inductively coupled plasma source in a pulsed mode, wherein during the pulsed mode, the RF generator is configured to apply a plurality of pulses of RF power to the induction coil (see, for example, fig. 9 and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Savas, as to comprise the claimed controller because such means is known and used in the art in order to effectively and efficiently modulate the high frequency wave generated by the high frequency power source into a predetermined pulse to control the high frequency electric field application and stop times. 
	Savas does not expressly disclose the claimed separation grid. Fukuda et al. further discloses a separation grid 41 separating the processing chamber from the plasma chamber, the separation grid operable to filter ions generated in the plasma, the separation grid operable to allow neutral radicals to pass through the separation grid for exposure to the workpiece during plasma processing (see, for example, fig. 9 and paragraph 0065). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Savas as to comprise the claimed separation grid because such means is known and used in the art as a suitable means to control the characteristics of the plasma reaching the substrate.
	Comprising claim 2, it should be noted that the dielectric tube comprises a quartz tube (see, for example, paragraph 0052).
	Regarding claim 3, Fukuda et al. further discloses that the dielectric tube comprises a ceramic material (see, for example, paragraph 0042 and 0062). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Savas, as to comprise ceramic as the material for the dielectric tube because such material is known and used in the art as a suitable material for effectively and efficiently couple inductive energy in a plasma generating chamber.
	Concerning claims 7-9, Savas further discloses that during the pulsed mode, the RF generator apply the plurality of pulses of RF power to the induction coil at within the claimed duty cycle range (see, for example, paragraphs 0046 and 0060). Also, Fukuda et al. discloses that during the pulsed mode, the controller is configured to control the RF generator to apply the plurality of pulses of RF power to the induction coil at a duty cycle in a range of about 5% to about 50% (see, for example, paragraph 0063). Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the pulses of the RF power during routine experimentation depending upon, for example, the desired plasma characteristics/density, and would not lend patentability to the instant application absent the showing of unexpected results.
	With respect to claim 10, it should be noted that the frequency of the RF power is in a range of about 400 kHz to about 60 MHz (see, for example, paragraph 0046).
	Concerning claims 11-12, Savas further disclose a Faraday shield 126 coupled between the induction coil and the dielectric tube, wherein the Faraday shield is grounded (see, for example, paragraph 0066); and a bias electrode 112 disposed in the workpiece support, the bias electrode configured to generate a direct plasma in the processing chamber when energized with RF power.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savas, US 2002/0115301 in view of Fukuda et al., US 2004/0259380, as applied to claims 1-3, 7-12 above, and further in view of Tsukuda, JP 2004-296868 or Kim, US 2006/0102286.
	Savas and Fukuda et al. are applied as above but do not expressly disclose that the separation grid is a multi-plate separation grid. Tsukuda discloses a plasma processing apparatus comprising a separation grid, wherein the separation grid can comprise a multi-plate separation grid 20 (see, for example, figs. 3-4 and their descriptions). Also, Kim discloses a plasma processing apparatus comprising a separation grid, wherein the separation grid can comprise a multi-plate separation grid 130 (see, for example, figs. 1-2 and 4 and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Savas modified by Fukuda et al., as to comprise a multi-plate separation grid because such means is known and used in the art as a suitable means for controlling the characteristics of the plasma reaching the substrate in order to overcome/reduce the plasma damage to the substrate due to the plasma ion charge. 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savas, US 2002/0115301 in view of Fukuda et al., US 2004/0259380, as applied to claims 1-3, 7-12 above, and further in view of Alokozai et al., US 2014/0073143 or Marakhtanov et al., US 2016/0148786 or Paterson et al., US 2008/0178805 or Ma et al., US 2018/0358208.
	Savas and Fukuda are applied as above but do not expressly disclose the claimed gas injection port. Alokozai et al. discloses a plasma processing apparatus comprising a gas injection port 608 configured to inject a gas at a separation grid, wherein the gas injection port is configured to inject a gas between a first grid plate 604 and a second grid plate 606 of the separation grid (see, for example, figs. 6-7 and their descriptions). Also, Marakhtanov et al. discloses a plasma processing apparatus comprising a gas injection port 519 configured to inject a gas at a separation grid 515, wherein the gas injection port is configured to inject a gas between a first grid plate (top part of 515) and a second grid plate of the separation grid (bottom part of 515); see, for example, figs. 5-6 and their descriptions). Additionally, Paterson et al. discloses a plasma processing apparatus comprising a gas injection port 62/64 configured to inject a gas at a separation grid, wherein the gas injection port is configured to inject a gas between a first grid plate 87 and a second grid plate of the separation grid 85/70; see, for example, figs. 8-10 and their descriptions). Furthermore, Ma et al. discloses a plasma processing apparatus comprising a gas injection port 118 configured to inject a gas at a separation grid 116, wherein the gas injection port is configured to inject a gas between a first grid plate 116a and a second grid plate of the separation grid 116c; see, for example, figs. 2-7 and 10-12, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Savas modified by Fukuda et al., as to comprise the claimed gas injection port because such means is known and used in the art as a suitable means for effectively and efficiently introducing gas directly into the processing chamber.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savas, US 2002/0115301 in view of Fukuda et al., US 2004/0259380, as applied to claims 1-3, 7-12 above, and further in view of Singh et al., US 2005/0205212.
	Savas and Fukuda et al. are applied as above but do not expressly disclose the claimed angled dielectric sidewall and second induction coil configuration. Singh et al. discloses a plasma processing apparatus comprising a plasma chamber (top chamber around wall 206), a first coil 210 around the plasma chamber, a processing chamber comprising an angled dielectric sidewall 204 forming a portion of a ceiling of the processing chamber, and wherein the plasma processing apparatus further comprises a second induction coil 208 disposed proximate the angled dielectric sidewall, the second induction coil configured to generate a direct plasma in the processing chamber when energized with RF power (see, for example, fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Savas modified by Fukuda et al., as to comprise the claimed angle dielectric sidewall and second induction coil because such configuration is known and used in the art as a suitable configuration for effectively and efficiently improving the density and uniformity of the plasma generated in the apparatus.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al., US 2018/0358208 in view of Fukuda et al., US 2004/0259380 and Savas 2002/0115301.
Ma et al. shows the invention substantially as claimed including a plasma processing apparatus, comprising: a processing chamber 110 having a workpiece support 112, the workpiece support configured to support a workpiece 114 during plasma processing; a plasma chamber 120, the plasma chamber comprising a dielectric tube 122 defining a sidewall of the plasma chamber; a gas source 150 operable to introduce a process gas into the plasma chamber; an inductively coupled plasma source 130 configured to induce a plasma in the process gas in the plasma chamber, the inductively coupled plasma source comprising an RF generator 134 configured to energize an induction coil disposed about the dielectric tube with RF power; a separation grid 116 separating the processing chamber from the plasma chamber, the separation grid operable to filter ions generated in the plasma, the separation grid operable to allow neutral radicals to pass through the separation grid for exposure to the workpiece during plasma processing; see, for example, figs. 1-7 and 10-12 and their descriptions.
Ma et al. does not expressly disclose the claimed controller. Fukuda et al. discloses a plasma processing apparatus comprising an inductively coupled plasma source 21 comprising an RF generator 22 configured to energize the induction coil; and a controller 23 configured to operate the inductively coupled plasma source in a pulsed mode, wherein during the pulsed mode, the RF generator is configured to apply a plurality of pulses of RF power to the induction coil (see, for example, fig. 9 and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Ma et al. as to comprise the claimed controller because such means is known and used in the art in order to modulate the high frequency wave generated by the high frequency power source into a predetermined pulse to control the high frequency electric field application and stop times, and thereby optimizing the apparatus and the method performed within the apparatus by controlling the plasma characteristics as desired. 
Ma et al. and Fukuda et al. do not expressly disclose the claimed frequency range of pulses in the RF power. However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the frequency of the pulses of the RF power during routine experimentation depending upon, for example, the desired plasma characteristics/density, and would not lend patentability to the instant application absent the showing of unexpected results. Additionally, Savas discloses a plasma processing apparatus comprising coils 124 to which pulse RF power is supplied, wherein the frequency of pulses in the RF power is in the claimed range (see, for example, paragraph 0060). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Ma et al. modified by Fukuda et al. as to control the RF power supplied to the coils so that the frequency of the pulses is in the claimed range depending on the desired plasma properties.
	With respect to claims 2 and 4, it should be noted that the dielectric tube of Ma et al. comprises a quartz tube (see, for example, paragraph 0047); and Ma et al. further discloses the use of a multi-plate separation grid (see, for example, figs. 2-7 and 10-12).
	Regarding claim 3, Ma et al. further discloses the use of ceramic as a dielectric material and as an alternative to quartz (see, for example, paragraph 0055). Also, Fukuda et al. further discloses that the dielectric tube comprises a ceramic material (see, for example, paragraph 0042 and 0062). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Ma et al., as to comprise ceramic as the material for the dielectric tube because such material is known and used in the art as a suitable material for effectively and efficiently couple inductive energy in a plasma generating chamber.
	Concerning claims 5-6, Ma et al. further discloses a gas injection port 118 configured to inject a gas at the separation grid, wherein the gas injection port is configured to inject a gas between a first grid plate 116a and a second grid plate 116c of the separation grid (see, for example, figs. 2-7 and 10-12 and their descriptions).
	Concerning claims 7-9, Fukuda et al. further discloses that during the pulsed mode, the controller is configured to control the RF generator to apply the plurality of pulses of RF power to the induction coil at a duty cycle in a range of about 5% to about 50% (see, for example, paragraph 0063). Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the pulses of the RF power during routine experimentation depending upon, for example, the desired plasma characteristics/density, and would not lend patentability to the instant application absent the showing of unexpected results.
	With respect to claim 10, Ma et al. does not expressly disclose that the frequency of the RF power is within the claimed range. However, it is well known in the art to use a frequency from the claimed range as the frequency of the RF power supplied to the RF inductive coils. Also, Fukuda et al. discloses that the frequency of the RF power applied to the inductive coil is in a range of about 400 kHz to about 60 MHz (see, for example, paragraph 0062). Additionally, Savas discloses that the frequency of the RF power applied to the inductive coil is in a range of about 400 kHz to about 60 MHz (see, for example, paragraph 0046). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a frequency for the RF power supply to the inductive coil from the claimed range because such frequencies are suitable to effectively and efficiently generate inductive plasma within the plasma apparatus.  
	With respect to claim 11, Ma et al. further discloses the use of a grounded Faraday shield 128 coupled between the induction coil and the dielectric tube (see, for example, paragraph 0047). 
	Regarding claim 12, Savas further discloses a bias electrode 112 disposed in the workpiece support. Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Ma et al. as to comprise a bias electrode because such means is known and used in the art as a suitable means in order to effectively and efficiently control ion bombardment energies.
	
	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al., US 2018/0358208 in view of Fukuda et al., US 2004/0259380 and Savas 2002/0115301, as applied to claims 1-4, 7-12 above, and further in view of Singh et al., US 2005/0205212.
	Ma et al., Fukuda et al. and Savas are applied as above but do not expressly disclose the claimed angled dielectric sidewall and second induction coil configuration. Singh et al. discloses a plasma processing apparatus comprising a plasma chamber (top chamber around wall 206), a first coil 210 around the plasma chamber, a processing chamber comprising an angled dielectric sidewall 204 forming a portion of a ceiling of the processing chamber, and wherein the plasma processing apparatus further comprises a second induction coil 208 disposed proximate the angled dielectric sidewall, the second induction coil configured to generate a direct plasma in the processing chamber when energized with RF power (see, for example, fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Ma et al. modified by Fukuda et al. and Savas, as to comprise the claimed angle dielectric sidewall and second induction coil because such configuration is known and used in the art as a suitable configuration for effectively and efficiently improving the density and uniformity of the plasma generated in the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paterson et al. (US 2002/0052111) and Holland (US 6,319,355) are cited for their teaching of an inductive plasma apparatus comprising a controller configured to operate the inductive coupled plasma source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
October 18, 2022